Citation Nr: 0314567	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-41 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased rating for left knee 
disability based on lateral instability, currently evaluated 
at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1973, from February 1977 to February 1979 and from September 
1979 to October 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) San Diego, California, and Portland, Oregon, 
Regional Offices (RO).  During the course of this appeal, the 
veteran has relocated to Oregon, and his claim is now being 
handled by the Portland, Oregon RO.   

The issues of entitlement to service connection for a heart 
disorder and entitlement to an increased rating for left knee 
disability based on lateral instability, currently evaluated 
at 20 percent were remanded in January 1999 for further 
development.  The issue of entitlement to service connection 
for a back disability was additionally part of the January 
1999 remand, and by rating action of July 2000, service 
connection for a back disability was granted.  As such, this 
issue is no longer on appeal.  Other issues that had been on 
appeal were decided by decision of the Board in January 1999.  

Additionally, a separation evaluation of 10 percent for 
degenerative joint disease of the left knee was granted by 
rating action of June 2002.  There has been no notice of 
disagreement as to the evaluation assigned, therefore, the 
issue on appeal is entitlement to an increased rating for 
instability of the left knee disability under Diagnostic Code 
5257.

It is additionally noted that service connection for a heart 
disorder was originally denied by rating action of July 1974, 
and a timely appeal was not filed.  In the May 1987 rating 
action the current appeal stems from and in the January 1999 
Board remand, the issue of entitlement to service connection 
for a heart disorder was considered to be reopened.  As such 
the issue is as listed on the title page.


REMAND

As to the issues on appeal, in October 2002, additional 
development was undertaken by the Board pursuant to authority 
granted by 38 C.F.R. § 19.9 (a)(2) (2002); as part of the 
development, additional evidence was received.  However, in 
light of the recent case, Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), where 38 C.F.R. § 19.9(a)(2) was 
invalidated or restricted, a remand is required for the 
agency of original jurisdiction, in this case the RO, for 
initial consideration of the additional evidence received.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Therefore, to fully comply with the 
VCAA, on Remand, the RO must assure that the provisions of 
this new Act are complied with, including the notification 
requirements set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Current treatment records from the Portland, Oregon VA 
Medical Center regarding the left knee are not of record, 
although the veteran has reported recent treatment at this 
facility.  These records should therefore be obtained as well 
as providing a new current VA examination of the left knee in 
order to fully evaluate the left knee lateral instability.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should obtain legible copies 
of all treatment records for the left 
knee from the Portland, Oregon VA Medical 
Center, from January 2001 to the present.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  

3.  The veteran should be afforded an 
orthopedic examination regarding 
instability or subluxation of the left 
knee.  Send the claims folder to the 
examiner for review.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
The examiner should describe the left 
knee and indicate whether there are any 
findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate, or severe.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


